DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 and its dependent thereof, the prior of record, specifically Haque et al. (US 2008/0289422) discloses at least one product web having at least one edge and a run direction, said at least one product web running in said run direction, wherein said sensor having at least one detection direction extending transversely to said run direction of said at least one product web, and said sensor has active elements, which are arranged adjacent to one another in said detection direction and said active elements are formed by transmitters and receivers, wherein said transmitters can emit waves and said receivers can receive said waves, said waves having a radiation path and propagating in said radiation path from said transmitters to said receivers and said at least one product web is provided for influencing said waves in said radiation path between said transmitters and said receivers.
However, none of the prior art cited alone or in combination provides the motivation to teach  wherein a first and a second of said active elements are adjacent in said detection direction, the second and a third of the active elements are adjacent in the detection direction, the third and a fourth of the active elements are adjacent in the detection direction, the first and the second of the active elements have a first mutual spacing from each other in the detection direction, the second and the third of the active elements have a second mutual spacing from each other in the detection direction, which corresponds to at least 1.2 times the first spacing, and the third and the fourth of the active elements have a mutual third spacing from each other, which corresponds to at most 1.1 times the first spacing, the first and the second of the active .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648